Appeal by defendant from two judgments of the County Court, Westchester County, both rendered August 23, 1977, convicting her of arson in the second degree and grand larceny in the second degree, after a nonjury trial, and imposing sentences. Judgments reversed, on the law, and new trial ordered. The facts have been considered and are determined to have been established. The record indicates that the defendant was denied her constitutional right to summation and, under the circumstances of this case, is entitled to a new trial (see Herring v New York, 422 US 853). Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.